UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4296


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN EUGENE BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:14-cr-00423-CCE-1)


Submitted:   February 23, 2017            Decided:   February 27, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Lynne Louise Reid, L.L. REID LAW, Chapel Hill, North Carolina,
for Appellant. Kyle David Pousson, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kevin    Eugene       Brown      appeals      his        conviction      and     96-month

sentence after pleading guilty to distribution of cocaine base,

in    violation      of     21   U.S.C.        § 841(a)(1),             (b)(1)(C)      (2012).

Brown’s     counsel       has    filed     a       brief       pursuant       to   Anders       v.

California,     386 U.S. 738     (1967),      stating          that    there    are     no

meritorious issues for appeal but questioning whether Brown’s

sentence is procedurally and substantively reasonable.                                       Brown

has filed a pro se brief challenging his designation as a career

offender.     We affirm.

      We    review        Brown’s      sentence        for           both    procedural        and

substantive       reasonableness           “under          a     deferential         abuse-of-

discretion standard.”              Gall v. United States, 552 U.S. 38, 41

(2007).       We must ensure that the district court committed no

significant procedural error, such as improperly calculating the

Guidelines     range.        Id.    at    51.        If        there    is    no   significant

procedural error, we then consider the sentence’s substantive

reasonableness        under      “the      totality             of     the    circumstances,

including the extent of any variance from the Guidelines range.”

Id.    We presume that a sentence below a properly calculated

Guidelines range is reasonable.                    United States v. Louthian, 756
F.3d 295, 306 (4th Cir. 2014).                       A defendant can rebut this

presumption only “by showing that the sentence is unreasonable

when measured against the 18 U.S.C. § 3553(a) factors.”                                Id.

                                               2
     After       reviewing     the      presentence        report     and    sentencing

transcript,        we     conclude      that      Brown’s       sentence       is     both

procedurally and substantively reasonable.                      The district court

properly      calculated       the       advisory          Guidelines       range      and

sufficiently       explained    its     reasons      for    imposing     the    sentence

Brown received.           We discern no error in the district court’s

application of the career offender enhancement, as Brown had the

requisite number of prior convictions for controlled substance

offenses.     Finally, Brown has not made the showing necessary to

rebut   the    presumption         of   reasonableness        accorded      his     below-

Guidelines sentence.

     In    accordance       with    Anders,     we    have    reviewed      the     entire

record in this case and have found no meritorious issues for

appeal.       We   therefore       affirm   the      district    court’s       judgment.

This court requires that counsel inform Brown, in writing, of

the right to petition the Supreme Court of the United States for

further review.         If Brown requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may     move   in   this     court     for   leave    to     withdraw     from

representation.         Counsel’s motion must state that a copy thereof

was served on Brown.




                                            3
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4